DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In particular, claims 10-11 are dependent from claim 3 which is further dependent from claim 1. Claim 1 requires the limitations of “wherein each of the layers of first films has a thickness of d1, wherein 0.1 microns ≤ d1 ≤ 1 micron” and “wherein each of the layers of second films has a thickness of d2, wherein 1 micron ≤ d2 ≤ 3 microns.” Each of these ranges are taught by claims 10 and 11 and do not further limit the ranges required by claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-4, 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shelby (US 2006/0267459) in view of Yu et al. (US 2018/0180331) and Wheatley et al. (US 6,451,414).
Regarding claim 1, Shelby teaches multilayer films which include 5 or more layers and at least 3 of those layers being piezoelectric layers, in which the reflectivity and other optical properties may be dynamically changed via the application of an electric field (Pg. 1, Paragraph [0002]). The films may be used in a variety of fields including “hot” and “cold” mirrors for allowing visible light to transmit, but not infrared light and vice versa (Pg. 1, Paragraph [0003]; Pg. 2, Paragraph [0008]). The films are formed as multilayer films with 5 or more layers in which at least 3 of those layers are piezoelectric layers which are separated by intervening non-piezoelectric layers (Pg. 2, Paragraph [0015]). The structure of the film is alternating materials A/B in which the intervening layers may be formed from materials which are substantially transparent to the wavelengths of interest including ITO (“N layers of films, wherein the N layers of films comprise layers of first films and layers of second films arranged alternately” & “layers of first films”) (Pg. 3, Paragraph [0023]). The piezoelectric material is preferably PVDF (“layers of second films” & “wherein the layers of first films and the layers of second films are made from different visible light transparent materials”) (Pg. 3, Paragraph [0025]). 
Shelby is silent with respect to the multilayer films being used for radiative cooling.
Yu teaches systems for radiative cooling and heating (Pg. 1, Paragraph [0003]). The systems may be used for improving passive radiative cooling by applying for emitting thermal radiation for daytime radiative cooling (Pg. 1, Paragraph [0006]). The systems include a top layer including one or more polymers may be selected having high emissivity in at least a portion of the thermal spectrum and a reflective layer disposed below the top layer (Pg. 1, Paragraph [0008]). The top layer may be used for passive radiative cooling in the absence of the reflective layer (Pg. 1, Paragraph [0011]). The top layer may be formed from PVDF having high emissivity (Pg. 1, Paragraph [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the multilayer structure which may be a hot or cold mirror, taught by Shelby, such that the piezoelectric layer is a PVDF having high emissivity for passive radiative cooling in order to emit thermal radiation during daytime radiative cooling as taught by Yu.
Shelby is silent with respect to ITO and PVDF having different dielectric constants in infrared band, and a resonant cavity being formed between the layers of the first films and second films.
However, one of ordinary skill in the art would appreciate that ITO and PVDF have different dielectric constants such that one is a metal oxide and the other is a polymer. Furthermore, the property of a resonant cavity being formed between the first and second layers appears to be the result of the materials selected for each of the layers in that the difference in dielectric constants results in the resonant cavity being formed (See Applicant’s PGPUB, Pgs. 1-2, Paragraph [00023]). "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As such, the multilayer film formed from alternating layers of ITO and PVDF, which one or ordinary skill in the art would appreciate as having differing dielectric constants, would resultingly have resonant cavities being formed between the layers, similar to the films of instant claim 1. 
Shelby is silent with respect to the layers of the films having different thicknesses.
Wheatley teaches an optical body comprising a birefringent multilayer film which may be a polarizer, a mirror or both (Col. 4, Lines 3-5). The multilayer films comprise alternating layers of a high refractive index material and a low refractive index material (Col. 5, Lines 6-10). A thickness gradient may be evident in the multilayer films to reflect light in the infrared range (Col. 5, Lines 53-61). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the multilayer films of Shelby such a thickness gradient is present in order to reflect wavelengths of light in the infrared range as taught by Wheatley. 
Shelby further teaches the layers of the multilayer films may have thicknesses ranging from 0.075 to 3 microns, which overlap with the instantly claimed ranges (Pg. 7, Paragraph [0049]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 3, Shelby teaches the multilayer films as discussed above with respect to claim 2. As discussed above, Shelby teaches the layers as being formed from ITO and PVDF having high emissivity for passive radiative cooling. Yu further teaches the passive cooling is done for the atmospheric transmission window of 8 to 13.5 microns (Pg. 5, Paragraph [0086]). This is similarly taught in applicant’s specification such that the radiative cooling films of the present invention are designed to have high radiance from 8 to 14 microns (PGPUB, Pg. 2, Paragraph [0032]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07). As such, the PVDF and photoresist of applicant’s invention are directed towards the same purpose being radiative cooling in atmospheric windows from 8 to 13.5 microns and one of ordinary skill in the art would recognize that the PVDF taught by Yu is recognized as an equivalent in the art to the photoresist of applicant’s claimed invention rendering claim 3 as obvious.
The layers of the multilayer films may have thicknesses ranging from 0.075 to 3 microns, which overlap with the instantly claimed ranges (Pg. 7, Paragraph [0049]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 3, Shelby teaches the multilayer films as discussed above with respect to claim 2. As discussed above, Shelby teaches the layers as being formed from ITO and PVDF having high emissivity for passive radiative cooling. Yu further teaches the passive cooling is done for the atmospheric transmission window of 8 to 13.5 microns (Pg. 5, Paragraph [0086]). This is similarly taught in applicant’s specification such that the radiative cooling films of the present invention are designed to have high radiance from 8 to 14 microns (PGPUB, Pg. 2, Paragraph [0032]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07). As such, the PVDF and photoresist of applicant’s invention are directed towards the same purpose being radiative cooling in atmospheric windows from 8 to 13.5 microns and one of ordinary skill in the art would recognize that the PVDF taught by Yu is recognized as an equivalent in the art to the photoresist of applicant’s claimed invention rendering claim 3 as obvious.
Regarding claim 4, Shelby teaches the multilayer films as discussed above with respect to claim 3. As discussed above, the films include at least 5 layers.
Regarding claim 7, Shelby teaches the multilayer films as discussed above with respect to claim 3. As discussed above, the PVDF and the photoresist of claim 3 are recognized as art suitable for the same intended purpose being radiative cooling in an atmospheric transmission window of 8 to 13.5 microns. 
Regarding claims 10-11, Shelby teaches the multilayer films as discussed above with respect to claims 2 and 3. The layers of the multilayer films may have thicknesses ranging from 0.075 to 3 microns, which overlap with the instantly claimed ranges (Pg. 7, Paragraph [0049]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shelby (US 2006/0267459) in view of Yu et al. (US 2018/0180331) and Wheatley et al. (US 6,451,414) as applied to claim 3 above, and further in view of “Refractive Index of Polymers” as an evidentiary reference.
Regarding claim 8, Shelby teaches the multilayer films with alternating ITO and PVDF layers as discussed above with respect to claim 3. “Refractive Index of Polymers” teaches the refractive index of PVDF being 1.43.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shelby (US 2006/0267459) in view of Yu et al. (US 2018/0180331) and Wheatley et al. (US 6,451,414) as applied to claim 3 above, and further in view of “Refractive Index of ITO” as an evidentiary reference.
Regarding claim 9, Shelby teaches the multilayer films with alternating ITO and PVDF layers as discussed above with respect to claim 3. “Refractive index of ITO” teaches ITO as having a refractive index of 1.86. 

Response to Arguments
Applicant’s arguments, see page 4, filed 6/3/2022, with respect to the rejection of claim 7 under 35 U.S.C 112 have been fully considered and are persuasive. The amendment to claim 7 now requiring the photoresist to be NR5-8000 and the cancellation of the limitations of positive photoresist or negative photoresist overcomes the previous rejection. The rejection of 3/3/2022 has been withdrawn. 

Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive.
On pages 5-8, applicant argues that Wheatley, which was cited for the rejection of now cancelled claim 2, fails to teach the limitation of “N layers of films have layers of materials with different thicknesses” such that Wheatley only discloses a thickness gradient and not the layers of first films having different thicknesses than the layers of second films. Applicant additionally argues that Shelby teaches each of the layers of the intermediate layers are the same as cited in paragraphs [0049]-[0050]. Applicant lastly argues that the combination of Shelby in view of Yu is improper such that they are related towards different fields of endeavor wherein Shelby is directed towards the control of reflective properties upon the input of an electric field whereas Yu is directed towards passive cooling without the use of an electric field. 
The examiner recognizes that Shelby is directed towards the control of dynamic optical properties through the application of an electric fields which orient piezoelectric layers in the films (Pgs. 1-2, Paragraphs [0005]). The piezoelectric layers are preferably PVDF in order to control the application for the films containing these layers including “hot” and “cold” mirror applications (Pg. 1, Paragraph [0003]). Yu additionally teaches the use of a top layer having one or more polymer layers, including PVDF, in radiative cooling and heating applications (Pg. 1, Paragraphs [0003] & [0009]). As such, both Shelby and Yu are directed towards the use of PVDF in the control of optical properties of films. Furthermore, one of ordinary skill in the art would recognize that the control of the optical properties, and in turn the control of the application of the films, by applying an electric field to PVDF layers would result in an application which includes radiative cooling as taught by Yu which also teaches one or more layers including PVDF. The examiner contends that the combination of Shelby in view of Yu is proper such that both teach the use of PVDF in order to control the optical properties in the films they are used with. 
With respect to applicant’s arguments regarding the limitation of wherein the N layers of films have layers of materials with different thicknesses, the examiner notes that the claim does not require the layers of first films and the layers of second films to have different thicknesses such that the first films and the second films may both have thicknesses of 1 micron. The claim, therefore, may require the films to have layers of materials with varying thicknesses including the presence of a thickness gradient. As such, the examiner contends the teachings of Wheatley including a thickness gradient in order to reflect certain wavelengths of light renders the limitation of “N layers of films have layers of materials with different thicknesses” as obvious. Additionally, with reference to paragraphs [0049]-[0050] of Shelby, the examiner notes that this paragraph merely sets a range for the thicknesses of the various layers but fails to teach each of the layers being a constant thickness. As such, the combination of Shelby in view of Wheatley as discussed above with respect to the rejection of claim 1 is proper such that Shelby teaches a range for each of the thicknesses of the layers and the thickness gradient of Wheatley may be used to control the reflection of wavelengths of infrared light. Ultimately, the combination of Shelby in view of Yu and Wheatley teaches each limitation of claim 1 and the current rejection is made FINAL. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783